Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]) and criminal possession of a controlled substance in the seventh degree (§ 220.03). Defendant failed to move to withdraw the plea or to vacate the judgment of conviction and thus failed to preserve for our review his contention that the plea was not knowingly, voluntarily and intelligently entered (see People v Aguayo, 37 AD3d 1081 [2007], lv denied 8 NY3d 981 [2007]). In any event, that contention lacks merit. “Contrary to the contention of defendant, there is no requirement that he recite the facts underlying the crime to which he pleaded guilty . . . , and the record establishes that he confirmed County Court’s recitation of those facts” (id.; see People v Seeber, 4 NY3d 780, 781 [2005]). Present—Hurlbutt, J.P., Lunn, Fahey, Peradotto and Pine, JJ.